ORMOND, J.
In Curry v. The Bank of Mobile, 8 Porter, 373, we held, that the notice of an intended motion for judgment, might be given by an attorney of the corporation. The plea, in this case, is founded upon the supposition, that as Mr. Harrison was out of office at the time notice was issued, it was invalid. The charter requiring the President of the Bank to give notice, does not contemplate that he should do it in person, but that notice shall be given under his direction. The notice, in this case, was issued under the direction of Mr. Harrison, acting as the President of the Bank, and whether he.was President, de jure, of the Bank or not, is wholly unimportant, as the act was affirmed by his successor.
The objection that it does not appear from the record, that the Bank had the legal title to the note, is cured by statute. See the case of Crawford v. The Branch Bank of Mobile, at the present term.
Let the judgment be affirmed.